Filed 3/20/14 P. v. Mollison CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C074928

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM037429)

         v.

SHAWNDA RENEE MOLLISON,

                   Defendant and Appellant.




         On October 4, 2012, defendant Shawnda Renee Mollison stabbed Diana Luke to
death in the apartment Luke shared with her husband, Gregory Luke. Defendant told
police she went to the Lukes’ apartment to spend the night, as she had done in the past.
Defendant and the victim started arguing, which led to the victim grabbing defendant by
the hair and pulling her to the living room couch. When the victim called her husband
into the room, defendant stabbed her. Defendant said she stabbed the victim because she
was scared and wanted to get away. The victim’s husband said defendant never stayed at
their apartment and he did not know her.

                                                             1
       Defendant pled no contest to voluntary manslaughter and admitted an
enhancement for personally using a deadly weapon. The trial court sentenced defendant
to a stipulated term of 12 years in state prison, imposed various fines and fees, and
awarded 418 days’ presentence credit (364 actual and 54 conduct).
       Defendant appeals. She did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.




                                                         ROBIE                  , J.


We concur:



      RAYE                   , P. J.



      BUTZ                   , J.




                                              2